DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest (claim 1) A method for authentication, comprising: irradiating an item including a polymer security thread comprising a polymer material and a plurality of various doping materials within the polymer material and configured to produce a radiation spectrum in response to the irradiating, each doping material of the plurality of various doping materials capable of absorbing, scattering, and emitting radiation; and detecting the produced radiation spectrum to confirm the presence of the polymer security thread, wherein the produced radiation spectrum is a spectral signature distinct from a spectrum of the irradiating step, wherein the plurality of various doping materials is capable of absorbing, scattering, and emitting radiation at a plurality of specific wavelengths to produce the spectral signature, wherein the polymer material and the plurality of various doping materials are configured to transmit radiation laterally through the polymer security thread through a waveguide mode, and wherein the spectral signature is in the form of patterned spectra with notches based on absorbing by the plurality of various doping materials.
Other independent claims are similar in scope.

The examiner concedes that the prior art applied does not teach that a security thread is specifically made to absorb at certain wavelengths and thus does not directly meet the limitation that the spectral signature is in the form of patterned spectra with notches based on absorbing by the plurality of various doping materials. While the examiner might have attempted to bridge this gap by obviousness, a number of obviousness arguments had already made in previous rejections, and at some point too many obviousness steps begins to look like impermissible hindsight.

Each patentability decision is ultimately a judgment based on all of the similarities and differences between the claims and the prior art. It is sometimes the case that while any one difference by itself could be deemed obvious, the effect of a several differences taken together can be to render the claims non-obvious. In the judgment of the examiner, the cumulative effect of a number of claim differences in relation to the primary reference is sufficient to render the claims allowable.
	
The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable. As the examiner has emphasized the cumulative effect of all of the limitations has led the examiner to the present judgment of allowability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876